UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JONATHAN J. WICHLACZ; STRATEGIC
INVESTMENT, LLC,
Plaintiffs-Appellants,

v.
                                                                      No. 96-2173
UNITED STATES DEPARTMENT OF THE
INTERIOR; FEDERAL BUREAU OF
INVESTIGATION,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Robert E. Payne, District Judge.
(CA-96-143-A)

Argued: May 8, 1997

Decided: June 13, 1997

Before NIEMEYER and MOTZ, Circuit Judges, and
FABER, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Matthew Joseph Turner, AGORA, INC., Baltimore,
Maryland, for Appellants. Marc R. Hillson, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellees. ON BRIEF:
Michael E. Geltner, GELTNER & ASSOCIATES, P.C., Washington,
D.C. for Appellants. Helen F. Fahey, United States Attorney, Dennis
E. Szybala, Assistant United States Attorney, Alexandria, Virginia,
for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

When the Department of Interior refused to release certain docu-
ments that Jonathan Wichlacz and Strategic Investment, L.L.C. had
requested under the Freedom of Information Act (FOIA), they filed
this action asking that a federal court order disclosure of the docu-
ments. In a thorough and careful opinion the district court held that
the Department properly withheld the documents because their release
could reasonably be expected to interfere with law enforcement pur-
poses and could result in an unwarranted invasion of privacy.
Wichlacz v. United States Dept. of Interior, 938 F.Supp. 325 (E.D.
Va. 1996). The district court was correct on both grounds, and we
affirm.

I.

Jonathan Wichlacz is a paralegal for Strategic Investment, L.L.C.,
a newsletter. Wichlacz requested the following documents from the
National Park Service and FBI under the Freedom of Information Act
("FOIA"): July 16, 1993 telephone records reflecting telephone calls
made by Vincent Foster to psychiatrists on the day of his death, a
piece of paper found in Foster's wallet listing the names of psychia-
trists, and any other documents reflecting the names, addresses, and
telephone numbers of these psychiatrists.

In response, the FBI stated that it had a large backlog of FOIA
requests, and would not be able to respond to Wichlacz's request for

                    2
approximately two years. The Department of the Interior responded
that it possessed no telephone records, but sent Wichlacz a redacted
typewritten copy of a U.S. Park Police report detailing interviews
with the three psychiatrists. The report stated that none of the psychia-
trists had ever spoken to Foster. The names of the three psychiatrists
and the investigating officers were redacted from the report. The
Department "advised Wichlacz that it was withholding: (1) [the] three
pages of handwritten notes made by law enforcement personnel, the
contents of which were reflected in [the] typewritten record, which
was released to Wichlacz in redacted form; (2) the names and badge
numbers of the investigating officers; (3) the names of the three psy-
chiatrists listed on the paper in Foster's wallet; and (4) the identity of
another individual who was not the subject of Wichlacz's request, but
whose name appeared on one of the withheld documents." Id. at 329.

Thus, Wichlacz received documentation that established that the
psychiatrists had never spoken to Foster. But he did not receive the
officers' handwritten notes or the names, addresses, or telephone
numbers of the psychiatrists, the fourth person listed on one of the
withheld documents, or the park police officers. Dissatisfied with this
response, Wichlacz appealed this decision to a FOIA appeals officer,
who stated that because the appeal would be delayed beyond the stat-
utory period for review, Wichlacz could seek judicial review in fed-
eral district court.

Wichlacz then filed this action in the Eastern District of Virginia
on February 5, 1996, seeking an order compelling the FBI to produce
any records improperly withheld and the Department of Interior to
disclose the names, addresses, and telephone numbers of the psychia-
trists and the three pages of the officers' handwritten notes. Both
defendants moved to dismiss or for summary judgment. The FBI
asserted that it was entitled to this relief because, as substantiated by
an affidavit from one of its FOIA supervisors, it did not have any of
the documents requested by Wichlacz. The Department of Interior
asserted that it was entitled to judgment because the withheld material
was protected from disclosure by FOIA exemptions. After hearing
oral argument, the district court dismissed the claim against the FBI
as moot since it had no documents responsive to the request and
granted summary judgment to the Department.

                     3
The district court held that the information the Department had
withheld from Wichlacz had been compiled for law enforcement pur-
poses and was properly shielded from disclosure by two FOIA
exemptions. First, the court found that this information "could reason-
ably be expected to interfere with law enforcement proceedings" and
so was exempt under 5 U.S.C. § 552(b)(7)(A) (1994). Id. at 331. The
court explained that releasing the information could disturb the Office
of the Independent Counsel's ongoing investigation of Foster's death.
Id. at 331-32.

Second, the court concluded that the information"could reasonably
be expected to constitute an unwarranted invasion of personal pri-
vacy" and so was exempt under § 552(b)(7)(C) (1994). Id. at 332. The
court balanced the "privacy interests at risk against the public inter-
ests that would be served by disclosure." Id. The court initially held
that release of the names of the psychiatrists or handwritten notes of
the investigating officers would result in "the type of privacy invasion
envisioned by exemption 7(C)." Id. at 333.* The court then concluded
that the interests of the investigating officers and the psychiatrists,
who neither knew nor treated Foster, "in avoiding the inevitable pub-
lic scrutiny, both of their professional and personal lives, outweighs
Wichlacz's interest in tangential aspects of the Foster investigation."
Id. at 332 and 334.

"On review of a district court's granting of summary judgment to
the government in a FOIA action, we `must determine de novo
whether, after taking all the evidence in the light most favorable to the
non-movant, there remains no genuine issue of material fact and the
government is entitled to judgment as a matter of law." Ethyl Corp.
v. EPA, 25 F.3d 1241, 1246 (4th Cir. 1994)."[A]ny factual conclu-
sions that place a document within a stated exemption of FOIA are
reviewed under a clearly erroneous standard . . . ." Id. The material
facts are not disputed in this case.
_________________________________________________________________

*Although Wichlacz did not seek the names of the officers, the
Department asserted, and Wichlacz did not dispute, that if he succeeded
in obtaining their handwritten notes this would permit their identification
"through handwriting analysis." Id. at 334.

                    4
In urging reversal of the district court's order, Wichlacz principally
relies on two arguments: (1) the Office of Independent Counsel's
investigation of Foster's death is not a "law enforcement proceed-
ing[ ]" under § 552(b)(7)(A) and (2) psychiatrists who advertise pub-
licly have no privacy interests under § 552(b)(7)(C). Wichlacz
presented identical arguments to the district court, and that court thor-
oughly considered them. See Wichlacz, 938 F.Supp. at 331-34. We
have carefully reviewed the briefs and record in this case, and have
heard oral argument. Our review persuades us that the district court
was correct. We therefore affirm on the reasoning set forth in the dis-
trict court's excellent opinion.

AFFIRMED

                     5